DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 2, 4, 5, 7-10, 12-14, 20-29 as amended on 9/17/2021 are pending. 
Claims 12-14, 16 and 25-28 were been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 2/18/2020. 
Claims 1, 2, 4, 5, 7-10, 20-24 and 29 as amended on 9/17/2021 are under examination in the instant office action.
Response to Arguments
Applicant’s arguments filed on 9/17/2021 with respect to the presently amended claims have been fully considered and are persuasive.
The rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, has been withdrawn as result of present amendment. 
	The rejection of claims under 35 U.S.C. 112, first paragraph (deposit), has been withdrawn as result of present amendment. 
The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement), has been withdrawn as result of present amendment. 
The rejection of claims under 35 U.S.C. 103 as being unpatentable over Abreu et al (Bioresource Technology, 2012, 118, pages 61-66), Tischendorf et al (Eur. J. Phycol., 2007, 42(3), pages 243-251), Barbier et al. (Plant Physiology, 2005, Vol. 137, pages 460-474) and Bumback  et al. (Appl Microbiol Biotechnology, 201, 91, pages 31-46) has been withdrawn in view of applicants arguments that none of the cited reference alone or in combination teaches or suggests a method for producing high density biomass of algal culture of Galdieria when culturing on a complex or mixed waste diary product such as lacteal permeate including milk permeate, whey permeate and/or buttermilk which comprises lactose and organic acids (response pages 8-11). 
Claims 1, 2, 4, 5, 7-10, 20-24 and 29 as amended on 9/17/2021 are free form prior art of record and allowed.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Please, cancel non-elected, withdraw and non-examined claims 12-14, 16 and 25-28.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
December 7, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653